Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 09/14/2021. Claim 22 has been amended. The specification has been amended to fix a minor error and OK to enter. Thus, claims 1-25 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 16, and 22 including:
“a second chip antenna module comprising: a second dielectric layer; a second solder layer disposed on a lower surface of the second dielectric layer; a second feed via forming a second feed path through the second dielectric layer; a second patch antenna pattern disposed on an upper surface of the second dielectric layer, configured to be fed from the second feed via, and having a second resonant frequency different from the first resonant frequency; and a second coupling pattern disposed at a level in a vertical direction higher than the second patch antenna pattern, spaced apart from the second patch antenna pattern, and overlapping the second patch antenna pattern in the vertical direction; and a connection member electrically connected to the first chip antenna module and the second chip antenna module, respectively, and having a top surface on which the first chip antenna module and the second chip antenna module are spaced apart from each other” recites in claim 1,
“a plurality of second chip antenna module each comprising: a second dielectric layer a second solder layer disposed on a lower surface of the second dielectric layer; a second feed via forming a second feed path through the second dielectric layer; and a second patch antenna pattern disposed on a upper surface of the second dielectric layer, configured to be fed from the second feed via, and having a second resonant frequency different from the first resonant frequency; and a connection member having a top surface on which the plurality of first chip antenna modules and the plurality of second chip antenna modules are spaced apart from each other and disposed in an alternating order, and electrically connected to the plurality of first chip antenna modules and the plurality of second chip antenna modules, respectively, wherein the second feed via is in contact with the second patch antenna pattern, and wherein the first feed via is not in contact with the first patch antenna pattern” recites in claim 16, and
“a second chip antenna module disposed spaced apart from the first chip antenna module on the connection member, in electrical connection with the connection member, and comprising: a second solder layer; a second patch antenna pattern disposed above the second solder layer; a second dielectric layer disposed between the second solder layer and the second patch antenna pattern; a second feed via forming a second feed path through the second dielectric layer and configured to feed the second patch antenna pattern; and a second coupling pattern having a polygonal shape and including a slot, wherein the second coupling pattern is disposed spaced apart from the second patch antenna pattern, above the second patch antenna pattern, and overlaps the second patch antenna pattern in a space above the second patch antenna pattern” recites in claim 22.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12/16/2021